DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 1 to 17, in the reply filed on 29 July 2022 is acknowledged.
Claims 18 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 July 2022.

Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §608.01(m).
Claims 10 and 14 are duplicate claims, and one of these claims should be canceled or amended to remove the redundancy.  These claims appear to set forth identical limitations, and claim 14 formerly depended upon intermediate claim 12, but claim 12 was canceled, so that claim 14 now depends upon independent claim 9.  Claim 10 appears to be identical and depends upon independent claim 9, too.  37 CFR 1.75(b) states that more than one claim may be presented but only if they differ substantially from one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 5, 8 to 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Publication 2019/0207777) in view of Carreras et al. (U.S. Patent Publication 2018/0366117).    
Concerning independent claim 1, Patel et al. discloses an audio processing device (“a digital processor for processing audio data”), comprising:
“an audio data interface” – audio sensor array 105 comprises a plurality of microphones 105a-105n, and audio input circuitry 121 of audio signal processor 120; audio signal processor 120 includes a digital signal processor (DSP) 123 and analog-to-digital converter circuitry (¶[0016] - ¶[0017]: Figure 1); 
“a buffer coupled to the interface and configured to buffer data received at the interface” – a delay buffer is operable to continuously receive and store audio samples (Abstract); delay buffer 124 is operable to receive and store audio samples from audio input circuitry 121; delay buffer 124 comprises a first-in first-out (FIFO) device (¶[0020]: Figure 1);
“a low-power keyword detection engine (LKDE) configured to determine likely presence of a keyword in data received at the interface while the data is buffered in the buffer” – a low power DSP receives audio input and runs a lower power trigger engine to detect a keyword (¶[0010]); a low power trigger engine performs an initial coarse detection of keywords (¶[0015]: Figure 1); delay buffer 124 is operable to store at least ‘T seconds’ of audio samples, where T is the amount of time it takes trigger engine 125 to detect a keyword plus the amount of time it takes to wake up host 150 (¶[0020]: Figure 1);
“a high-power keyword detection engine (HKDE) configured to wakeup from a low-power sleep mode if the LKDE determines likely presence of a keyword, and after awakening, verify the likely presence of the keyword detected by the LKDE by processing data in the buffer” – after a keyword is detected, a DSP transmits a wake up signal to a high power host processor; a host system may include a high performance trigger engine that revalidates the keyword to ensure the keyword is detected (¶[0010]); a high-power trigger engine performs a more precise detection of keywords; while low-power trigger engine is processing received audio, high-power trigger engine is in a sleep mode to conserve power; after the low-power trigger engine detects a keyword within received audio, the received audio is transferred to high-power trigger engine, which is awakened from sleep mode to process the audio to validate whether the audio did indeed include a keyword (¶[0015]: Figure 1); after trigger engine 125 detects a keyword in audio signals, DSP 123 transmits a wake up signal to host 150; host 150 then executes a wake up sequence and requests audio samples stored in delay buffer 125; delay buffer 124 is operable to transfer stored audio samples to host 150 (¶[0021]: Figure 1);
“wherein the HKDE is configured to detect keywords with higher certainty than the LKDE” – a high-power trigger engine performs a more precise detection of keywords (¶[0015]); a low power trigger engine may be configured to trigger with a high probability of identifying a presence of a trigger word, but without the robustness to avoid false detection; a higher power trigger engine 155 runs a more robust keyword detection algorithm than trigger engine 125, and reviews the identified set of audio samples to perform a more precise detection of keywords to determine whether the set of audio samples does indeed comprise a keyword (¶[0019]: Figure 1); here, a high-power trigger engine that is more robust and precise in keyword detection than a low-power trigger engine detects keywords with “higher certainty”.
Concerning independent claim 1, Patel et al. omits the limitations directed to “wherein the LKDE is configured to determine likely presence of a keyword only if a preliminary condition is satisfied, and wherein the HKDE is configured to wakeup from the low-power sleep mode and determine likely presence of a keyword in data received at the interface while the data is buffered in the buffer if the preliminary condition is not satisfied, and wherein the preliminary condition is a noise level below a threshold.”  Generally, Patel et al. discloses a low-power keyword detector engine (LKDE) and a high-power keyword detector engine (HKDE) using data that is buffered in a buffer, where “a preliminary condition” for waking up a high-power keyword detector engine is that a low-power keyword detection engine detects a keyword.  That is, a low-power keyword detection engine wakes up a high-power keyword detection engine when a keyword is detected by the low-power keyword detection engine as “a preliminary condition”.  However, Patel et al. does not disclose that a high-power keyword detection engine is woken up if “a preliminary condition is not satisfied”, where the preliminary condition is “a noise level below a threshold”.  Here, a preliminary condition of a noise level below a threshold not being satisfied can be understood as a more complicated way of stating a preliminary condition that a noise level is above the threshold.  Here, Applicants’ claim language is requiring that a high-power keyword detection engine is woken up if a noise level is high, but a low-power keyword detection engine is used if the noise level is low. 
Concerning independent claim 1, Carreras et al. teaches these limitations of equivalently using a first keyword detection algorithm when a noise level is low and a second keyword detection algorithm when a noise level is high.  Generally, Carreras et al. teaches that a wakeup word detector may be implemented with a low-power digital signal processor that may be adapted to input from a single microphone or one or more microphones.  (¶[0009])  One embodiment provides that if a sound field changes due to an increased background noise, a processing system modifies the signal processing algorithm that is used to detect the wakeup word.  Increased noise in the sound field may indicate additional microphones should be used to detect the wakeup word.  (¶[0019])  In quiet environments, a wakeup word can typically be successfully detected with a single microphone.  However, in noisy environments, particularly in situations when there are multiple people speaking, wakeup word detection is improved when two (or more) microphones are arrayed as a beamformer optimized to pick up the user's voice, and used to feed the wakeup word detector.  (¶[0020])  Wakeup word processing (detection) can be based on the input of a single microphone when the environment is relatively quiet.  As the environment becomes louder, wakeup word detection can be based on two or more microphones and/or other signal processing techniques can be applied to the microphone outputs to improve detection of the wakeup word.  (¶[0039])  Specifically, Figure 4 illustrates a procedure for wakeup word detection.  At step 102, operation begins with one microphone being used for wakeup word detection.  Also, there can be initial threshold levels (“level 1”) set for one or both of SPL and LPAD (or, VAD) trigger rate.  The thresholds indicate the level of noise that would indicate additional microphones (and/or more complex signal processing algorithms) should be used for wakeup word detection.  An initial SPL threshold can be about 60-65 dB, and an initial LPAD trigger rate threshold can be about 50%.  At step 104, the SPL and the LPAD trigger rate can be measured, as described above.  If either are above the respective threshold, step 106, at step 108 the quantity of microphones used in wakeup word detection is increased, if possible.  (¶[0040]: Figure 4)  Carreras et al., then, teaches “a preliminary condition” that “a noise level is below a threshold”, so that if this preliminary condition is not satisfied, then a more complex processing algorithm that uses additional microphones is employed for keyword detection.  An objective is to detect a wakeup word that does not produce a battery drain for microphones that are continuously monitoring a sound field.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to provide a high-power keyword detection engine of Patel et al. that is enabled for a noise level that is above a threshold as taught by Carreras et al. for a purpose of reducing battery drain when detecting a wakeup word.

Concerning independent claim 9, Patel et al. discloses an audio processing device, comprising:
 “a microphone assembly comprising: a housing having a sound port and an external device interface with electrical contacts” – audio sensor array 105 comprises one or more microphones 105a-105n (“a microphone assembly”) (¶[0016]: Figure 1); audio processing device 100 may be implemented by a mobile phone, a smart speaker, a tablet, a laptop computer, a desktop computer, a voice controlled appliance, or an automobile (¶[0023]: Figure 1); implicitly, a mobile phone has “a housing”, “a sound port”, and “an external device interface with electrical contacts”; that is, “a housing” is the plastic case that circuitry of the mobile phone resides in, “a sound port” can be construed as microphone holes to enable sound to be detected by a microphone embedded in the mobile phone, and a USB connection enables “an external device interface with electrical contacts”;
“an electro-acoustic transducer disposed in the housing and configured to generate an electrical signal in response to detecting acoustic energy” – audio sensor array comprises a plurality of microphones 105a-105n, each generating an audio input signal which is provided to audio input circuitry 121 of audio signal processor 120; audio sensor array 105 generates a multichannel audio signal with each channel corresponding to an audio input signal from one of microphones 105a-105n (¶[0016]: Figure 1); each of microphones 105a-105n is “an electro-acoustic transducer . . . configured to generate an electrical signal in response to detecting acoustic energy”; implicitly, microphones 105a-105n are “disposed in the housing” of a mobile phone;
“an electrical circuit disposed in the housing and electrically coupled to contacts of the external device interface, the electrical circuit comprising: a converter configured to convert the electrical signal to digital audio” – audio signal processor 120 includes audio input circuitry 121 of audio signal processor 120; audio signal processor 120 includes a digital signal processor (DSP) 123 and analog-to-digital converter circuitry (“the electrical circuit comprising: a converter configured to convert the electrical signal to digital audio”) (¶[0017]: Figure 1); implicitly, audio signal processor 120 is “disposed in the housing” of  mobile phone; a mobile phone has at least a USB  that is “coupled to contacts of the external device interface”;
“a buffer coupled to the converter and configured to buffer the digital data” – a delay buffer is operable to continuously receive and store audio samples (Abstract); delay buffer 124 is operable to receive and store audio samples from audio input circuitry 121; delay buffer 124 comprises a first-in first-out (FIFO) device (¶[0020]: Figure 1);
“a low-power keyword detection engine (LKDE) configured to detect presence of a keyword in the digital data while the data is buffered in the buffer” – a low power DSP receives audio input and runs a lower power trigger engine to detect a keyword (¶[0010]); a low power trigger engine performs an initial coarse detection of keywords (¶[0015]: Figure 1); delay buffer 124 is operable to store at least ‘T seconds’ of audio samples, where T is the amount of time it takes trigger engine 125 to detect a keyword plus the amount of time it takes to wake up host 150 (¶[0020]: Figure 1);
“a high-power keyword detection engine (HKDE) configured to wakeup from a low-power sleep mode if the LKDE detects a keyword in the digital data, and after awakening verify presence of a keyword detected by the LKDE by processing the digital data in the buffer” – after a keyword is detected, a DSP transmits a wake up signal to a high power host processor; a host system may include a high performance trigger engine that revalidates the keyword to ensure the keyword is detected (¶[0010]); a high-power trigger engine performs a more precise detection of keywords; while low-power trigger engine is processing received audio, high-power trigger engine is in a sleep mode to conserve power; after the low-power trigger engine detects a keyword within received audio, the received audio is transferred to high-power trigger engine, which is awakened from sleep mode to process the audio to validate whether the audio did indeed include a keyword (¶[0015]: Figure 1); after trigger engine 125 detects a keyword in audio signals, DSP 123 transmits a wake up signal to host 150; host 150 then executes a wake up sequence and requests audio samples stored in delay buffer 125; delay buffer 124 is operable to transfer stored audio samples to host 150 (¶[0021]: Figure 1);
“wherein the HKDE is configured to detect keywords with higher certainty than the LKDE” – a high-power trigger engine performs a more precise detection of keywords (¶[0015]); a low power trigger engine may be configured to trigger with a high probability of identifying a presence of a trigger word, but without the robustness to avoid false detection; a higher power trigger engine 155 runs a more robust keyword detection algorithm than trigger engine 125, and reviews the identified set of audio samples to perform a more precise detection of keywords to determine whether the set of audio samples does indeed comprise a keyword (¶[0019]: Figure 1); here, a high-power trigger engine that is more robust and precise in keyword detection than a low-power trigger engine detects keywords with “higher certainty”.
Concerning independent claim 9, Patel et al. omits the limitations directed to “the external device interface including an electrical contact connectable to a second microphone assembly, the electrical circuit configured to receive digital data representative of a second electrical signal generated by a second microphone assembly, the LKDE configured to detect presence of a keyword by processing digital data representative of not more than one of the electrical signal or the second electrical signal while buffering digital data representative of both the electrical signal and the second electrical signal in the buffer, and the HKDE is configured to verify presence of a keyword by processing buffered digital data representative of both the electrical signal and the second electrical signal.”  Generally, Patel et al. discloses a low-power keyword detector engine (LKDE) and a high-power keyword detector engine (HKDE) using data that is buffered in a buffer, where audio sensor array 105 comprises one or more sensors, each of which may be implemented as a transducer that converts audio inputs in the form of sound waves into an audio signal.  Audio sensor array 105 comprises a plurality of microphones 105a-105n, each generating an audio input signal which is provided to the audio input circuitry 121 of the audio signal processor 120.  The sensor array 105 generates a multichannel audio signal, with each channel corresponding to an audio input signal from one of the microphones 105a-105n.  (¶[0016]: Figure 1 and ¶[0037]: Figure 2)  Patel et al., then, discloses “the external device interface including an electrical contact connectable to a second microphone assembly, the electrical circuit configured to receive digital data representative of a second electrical signal generated by a second microphone assembly” and “the HKDE is configured to verify presence of a keyword by processing buffered digital data representative of both the electrical signal and the second electrical signal.”  That is, Patel et al. uses buffered digital data from a plurality of signals corresponding to signals from a plurality of microphones that includes “both the electrical signal and the second electrical signal” because each microphone produces its own electrical signal in microphone array 105a-105n.  However, Patel et al. omits that a low-power keyword detection engine only uses digital data of a single microphone in the limitation of “the LKDE configured to detect presence of a keyword by processing digital data representative of not more than one of the electrical signal or the second electrical signal”.  
Concerning independent claim 9, Carreras et al. teaches these limitations by only using a single microphone in quiet environments, but if a sound field changes due to increased background noise, then modifying a signal processing algorithm to indicate that additional microphones should be used.  (¶[0019])  In quiet environments, a wakeup word can typically be successfully detected with a single microphone.  However, in noisy environments, particularly in situations when there are multiple people speaking, wakeup word detection is improved when two (or more) microphones are arrayed as a beamformer optimized to pick up the user's voice, and used to feed the wakeup word detector.  (¶[0020])  Different signal processing techniques can be used to improve wakeup word detection, and such techniques can be used with one microphone, or more than one microphone.  A simple technique and a single microphone can be used when there is little noise.  More complex techniques and a single microphone can be used as wakeup word detection becomes more difficult, or the same technique but multiple microphones can be used as wakeup word detection becomes more difficult.  The processor could cycle through different signal processing techniques and/or employ more microphones, in order to achieve a desirable level of wakeup word detection success.  (¶[0027])  The wakeup word processing (detection) can be based on the input of a single microphone when the environment is relatively quiet.  As the environment becomes louder, wakeup word detection can be based on two or more microphones and/or other signal processing techniques can be applied to the microphone outputs to improve detection of the wakeup word.  (¶[0039])  In a quiet environment, with noise below a first threshold level potentially in the range of about 65 dB, the device listens for a wakeup word with a single microphone.  If the SPL increases above the first threshold, and/or the error rate of the wakeup word detection increases above a first threshold rate (which, in one non-limiting example, is more than one false detection per hour), DSP 20 enables beamformer 16 to begin beamforming using two microphones.  (¶[0046]: Figure 2)  An objective is to detect a wakeup word that does not produce a battery drain for microphones that are continuously monitoring a sound field.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to provide a low-power keyword detector and a high-power keyword detector of Patel et al. so that a only a single microphone signal or a plurality of microphone signals are used as taught by Carreras et al. for a purpose of reducing battery drain when detecting a wakeup word.

Concerning claim 4, Carreras et al. teaches these limitations of only using a single microphone in quiet environments, but if a sound field changes due to increased background noise, then modifying a signal processing algorithm to indicate that additional microphones should be used.  (¶[0019])  In quiet environments, a wakeup word can typically be successfully detected with a single microphone.  However, in noisy environments, particularly in situations when there are multiple people speaking, wakeup word detection is improved when two (or more) microphones are arrayed as a beamformer optimized to pick up the user’s voice, and used to feed the wakeup word detector.  (¶[0020])  Different signal processing techniques can be used to improve wakeup word detection, and such techniques can be used with one microphone, or more than one microphone.  A simple technique and a single microphone can be used when there is little noise.  More complex techniques and a single microphone can be used as wakeup word detection becomes more difficult, or the same technique but multiple microphones can be used as wakeup word detection becomes more difficult.  The processor could cycle through different signal processing techniques and/or employ more microphones, in order to achieve a desirable level of wakeup word detection success.  (¶[0027])  In a quiet environment, with noise below a first threshold level potentially in the range of about 65 dB, the device listens for a wakeup word with a single microphone.  If the SPL increases above the first threshold, and/or the error rate of the wakeup word detection increases above a first threshold rate (which, in one non-limiting example, is more than one false detection per hour), DSP 20 enables beamformer 16 to begin beamforming using two microphones.  (¶[0046]: Figure 2)  
Concerning claims 5 and 13, Carreras et al. teaches that an audio device may comprise a plurality of microphones that are configurable into a microphone array.  The signal processing algorithm may comprise a beamformer that uses multiple microphone outputs to detect a wakeup word.  (¶[0005] - ¶[0006])  Beamforming is a signal processing technique that uses an array of spaced microphones for directional signal reception.  Beamforming can thus be used to better detect a voice in the presence of noise.  Other signal processing algorithms include blind source separation and adaptive noise mitigation.  (¶[0026])  Specifically, beamformers are known in the art, and are a means of processing the outputs of multiple microphones to create a spatially-directed (“a spatially selective”) sound detection.  Generally, the use of more microphones allows for greater directivity and thus a greater ability to detect a desired sound (such as the user's voice) in the presence of undesired sounds (such as other voices, and other environmental noise) (“noise suppression”).  (¶[0029]: Figure 2)  Beamforming, then, is equivalent to “a spatially selective noise suppression algorithm.”
Concerning claims 8 and 15, Patel et al. discloses that a trigger engine (e.g., a high-power trigger engine) 155 is operable to perform keyword detection in the input audio stream (i.e., to validate keywords detected by the low power trigger engine 125) stored in the input buffer 154.  Trigger engine 155 is a more robust trigger engine than trigger engine 125 and may operate with greater processing power and memory requirements for more precise keyword and false trigger detection.  A command processor 156 (“an external device interface”) is operable to detect, and execute commands that follow validated keywords.  (¶[0027]: Figure 1)  After the keyword has been validated, the audio samples following the keyword are transferred to a command processor 156 for detecting and executing one or more voice commands.  In one or more embodiments, the trigger engine 155 and/or 182 may alternatively or additionally transfer the audio samples to a command processor 183 located on a remote server 181.  (¶[0033]: Figure 1)  A command processor 156 or 183, then, is “an external device interface” that is triggered only after a keyword is validated by high-power trigger engine 155 (“only after the HKDE verifies the presence of the keyword”). 


Claims 2 to 3, 10 to 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Publication 2019/0207777) in view of Carreras et al. (U.S. Patent Publication 2018/0366117) as applied to claims 1 and 9 above, and further in view of Bayse et al. (U.S. Patent Publication 2014/0163978).
Concerning claims 2, 10, and 14, Patel et al. generally discloses that a low-power trigger engine may be configured to trigger with a high probability of identifying the presence of a trigger word, but without the robustness to avoid false detection.  (¶[0019]: Figure 1)  Here, false detection is equivalent to “false acceptance” in a limitation of “wherein the LKDE is configured to determine likely presence of a keyword with . . . a false acceptance rate”.  Similarly, Patel et al. discloses a limitation of “wherein the HKDE is configured to detect likely presence of a keyword with a lower FAR than the LKDE” because a high-power trigger engine is consequently more robust to false detection.  Still, Patel et al. omits the limitations of “a true positive rate (TPR) above a first threshold and a false acceptance rate (FAR) below a second threshold, wherein the first and second thresholds are constrained by a maximum acceptable power consumption associated with a duty cycle with which the HKDE is awakened.”  That is, Patel et al. does not disclose “a true positive rate (TPR)”, thresholds of “a first threshold” and “a second threshold”, and a constraint of “a maximum acceptable power consumption associated with a duty cycle”.
Concerning claims 2, 10, and 14, Bayse et al. teaches adaptive thresholding to reduce false positives by increasing a score threshold and reducing false negatives by periodically lowering threshold scores.  (¶[0051] - ¶[0052]: Figure 3)  Additionally, some embodiments provide that power supply 218 communicates a level of power that it can supply to power management subsystem 100, e.g., a percentage of battery life remaining or whether power supply 218 is plugged into an electrical outlet.  Power management subsystem 100 may selectively activate or deactivate one or more modules based at least in part on the power level indicated by the power supply.  (¶[0043]: Figure 2)  On-device recognition selection element 514 may be automatically deselected and on-device speech recognition capabilities automatically disabled if power supply 218 drops below a threshold power supply level, e.g., a battery charge percentage, as on-device speech recognition capabilities may require a relatively large power draw.  (¶[0079]: Figure 5)  Implicitly, if on-device recognition is deselected, then its “duty cycle” is decreased.  That is, a “duty cycle” can be defined as a percentage of time that a load is ON, so if an on-device recognition is disabled because a power supply drops below a threshold, then this provides that speech recognition is “constrained by a maximum acceptable power consumption associated with a duty cycle” of a high-power trigger engine that is on-device in Patel et al.  Moreover, Bayse et al. teaches that a score threshold of the speech processing module 110 for determining that the wakeword is present in the speech may be increased, so as to reduce future false positives, and to reduce the likelihood of false negatives, the power management subsystem 100 may periodically lower the threshold scores, e.g., lower the score required to satisfy the thresholds in blocks 314, 320, and/or 324.  (¶[0051] - ¶[0052]: Figure 3)  Here, “a false acceptance rate (FAR) below a second threshold” is equivalent to a false positive above a score threshold; “a true positive rate (TPR)” is equal to ‘one minus a false positive’, so that a threshold for a false positive is “a false acceptance rate (FAR) above a first threshold”.  That is, a threshold score for a false positive is “a false acceptance rate (FAR) below a second threshold” and a threshold score for a false positive is “a true positive rate (TPR) above a first threshold”.  Bayse et al. teaches an objective of advantageously selectively activating modules of a computer device so that a power management subsystem may improve the energy efficiency of the computing device.  (¶[0014])  It would have been obvious to one having ordinary skill in the art to determine a true positive rate being above a threshold and a false acceptance rate being below a threshold subject to a maximum acceptable power consumption constraint as taught by Bayse et al. to enable a low-power or high-power trigger engine of Patel et al. for a purpose of efficiently improving energy management of a computing device.

Concerning claims 3 and 11, Bayse et al. teaches that speech detection module 108 may determine a score or confidence level whose value corresponds to a likelihood that speech is actually present in the audio input; if a score satisfies a threshold, speech detection module 108 can determine that speech is present in the audio input; however, if the score does not satisfy the threshold, speech detection module 110 may determine that there is no speech in the audio input (“wherein the LKDE is configured to determine likely presence of a keyword based on whether a confidence level associated with detection of the keyword satisfies a condition”) (¶[0022]: Figure 1); speech processing module 110 may determine a score or confidence level whose value corresponds to a likelihood that a keyword is actually present in the speech (¶[0027]: Figure 1).  Here, speech detection module 108 is analogous to low-power trigger engine 125 and speech processing module 110 is analogous to high-power trigger engine 155 of Patel et al.  A score or confidence level of speech detection module 108 of Bayse et al. corresponds to a score or confidence level of low-power trigger engine 125 (“wherein the LKDE is configured to determine likely presence of a keyword based on whether a confidence level associated with detection of the keyword satisfies a condition”) of Patel et al.  

Claims 16 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Publication 2019/0207777) in view of Carreras et al. (U.S. Patent Publication 2018/0366117) as applied to claim 9 and 15 above, and further in view of Fϋrst et al. (U.S. Patent No. 9,712,923).
Patel et al. omits the limitations directed to “the electrical circuit further comprising a local oscillator, wherein the electrical circuit is configured to be clocked by the local oscillator before the electrical circuit provides the host device wakeup signal to the host device interface” and “the external device interface including an external clock contact, wherein the electrical circuit is configured to be clocked by an external clock signal received at the external clock contact after the electrical circuit provides the wakeup signal to the external device interface.”  However, it is well known that processing chips include timing signals provided by clocks of local oscillators.

Fϋrst et al. teaches a voice activity detection microphone that includes a microelectromechanical system (MEMS) circuit that receives a clock signal from an external host, where the clock signal is effective to operate a full system operation mode during a first time period and a voice activity mode of operation during a second time period.  The voice activity mode of operation has a first power consumption and the full system operation mode has a second power consumption.  (Abstract)  A microphone with voice or event detection enables the microphone to generate an interrupt signal which can wake the system up.  The microphone can have several modes of operation that are controlled by a clock signal.  The host generates the clock signal for the microphone, where an absence of a clock causes the microphone to enter voice activity detection (VAD) mode.  The VAD mode has a very low power consumption, and runs on a relatively low clock frequency which can be supplied by an on-chip oscillator.  (Column 2, Lines 10 to 43)  Host 104 generates clock signal 106 for microphone 102 and controls the mode of operation of microphone 102.  Microphone 102 runs on a relatively low clock frequency which can be supplied externally from clock signal 106 supplied by host 104 or from an internal on-chip oscillator in microphone 102.  The absence of a clock causes the microphone to enter a voice activity detection mode, where a clock circuit may be located on the same chip as the other components or located externally.  (Column 3, Lines 36 to 64: Figure 1)  In the wake up host mode 204, an external clock is received from the host.  The host becomes partially awake due to the detection of a keyword.  Subsequently, an external clock for the microphone is enabled with a clock frequency corresponding to a higher performance level, enough for reliable keyword detection.  (Column 4, Lines 39 to 46: Figure 2)  Fϋrst et al., then, teaches an on-chip oscillator (“the electrical circuit further comprising a local oscillator”) and that microphone 102 is clocked at a lower clock frequency by an on-chip oscillator when it is in voice activity detection mode (“wherein the electrical circuit is configured to be clocked by the local oscillator before the electrical circuit provides the host device wakeup signal to the host device interface”).  Once a microphone is woken up, an external clock runs the microphone at a higher clock frequency in a full system operation mode (“the external device interface including an external clock contact, where the electrical circuit is configured to be clocked by an external clock signal received at the external clock contact after the electrical circuit provides the wakeup signal to the external device interface”).  Implicitly, a clock signal is provided to an electrical circuit at “an external clock contact”.  An objective is to provide lower power consumption for smart-phones to enable very low power consumption levels so that only the most necessary signal processing is active.  (Column 1, Lines 38 to 44 and Column 2, Lines 44 to 46)  It would have been obvious to one having ordinary skill in the art to provide a local oscillator and an external clock signal as taught by Fϋrst et al. to control a low-power trigger engine and a high-power trigger engine of Patel et al. for a purpose of enabling low power consumption in smart phones so that only the most necessary signal processing is active.

Response to Arguments
Applicants’ arguments filed 02 December 2022 have been considered but are moot in view of new grounds of rejection.
Applicants’ amendments overcome the objections to the Specification.
Applicants’ amendments necessitate a new claim objection for a duplicative claim.
Applicants state that they have amended independent claims 1 to include the limitations of dependent claims 6 and 7, and they have amended independent claim 9 to include the limitations of claim 12.  Applicants state that dependent claim 12 was indicated to be allowable.  Applicants note that claims 6 and 7 were rejected over Bayse et al. (U.S. Patent Publication 2014/0163978), but present arguments that the new limitations of independent claim 1 are not taught by that reference.
New grounds of rejection are now set forth as directed to independent claims 1 and 9 being obvious under 35 U.S.C. §103 over Patel et al. (U.S. Patent Publication 2019/0207777) in view of Carreras et al. (U.S. Patent Publication 2018/0366117).  Here, Carreras et al. is newly cited prior art.  It is noted that the new limitations of independent claim 1 are different from those of dependent claims 6 to 7, which are now cancelled.  Specifically, independent claim 1 now requires “wherein the preliminary condition is a noise level below a threshold”, but the corresponding limitation of dependent claim 7 was “wherein the preliminary condition is a noise level below a threshold or a supply of battery-power to the processor.”  Bayse et al. was applied insofar as the preliminary condition was “a supply of battery-power to the processor”, so that the amendments to independent claim 1 necessitate new grounds of rejection according to the teachings of the newly discovered reference of Carreras et al.  Applicants’ arguments are moot as directed to independent claim 1 insofar as this amendment necessitates new grounds of rejection.  However, independent claim 9 simply incorporates subject matter indicated to be allowable, but is now rejected as being obvious under 35 U.S.C. §103 over Carreras et al., too.  This rejection is not necessitated by amendment, so that this Office Action is Non-Final.  The examiner regrets the prior indication of allowable subject matter that is now reversed, but submits that there is a large quantity of prior art in the area of wake word detection and that this area is active.  
Generally, Carreras et al. is maintained to teach the new limitations of independent claims 1 and 9, and to render obvious the limitations of dependent claims 4 to 5, 8, 13, and 15.  The rejection of claims 2 to 3, 10 to 11, and 14 continues to rely upon Bayse et al.  Applicants have not provided any arguments specifically directed against these claims.  The rejection of claims 16 to 17 continues to rely upon Fϋrst et al. (U.S. Patent No. 9,712,923).  The rejection no longer relies upon Stavron et al. (U.S. Patent Publication 2017/0161478), but this reference can still be cited as satisfying a ‘notice’ requirement that a true acceptable rate is equal to one minus a false positive rate according to the teachings of that reference at ¶[0125] - ¶[0126]: Equation (3).  
Specifically, Carreras et al. teaches keyword detection with an embodiment that uses a single microphone when a noise level is low, but uses two or more microphones when a noise level is high.  Here, “a preliminary condition is a noise level is below a threshold” corresponds to a low noise level, and “the preliminary condition is not satisfied” if the noise level is high.  Carreras et al., then, teaches the new limitations of independent claim 1.  Similarly, Carreras et al. teaches that one microphone may be used so as to “detect presence of a keyword by processing digital data representative of not more than one of the electrical signal or the second electrical signal”, i.e., a single microphone produces only one electrical signal, but a microphone array of a plurality of microphones may be used so as to detect a keyword from “digital data representative of both the electrical signal and the second electrical signal.”  
This rejection is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Teng et al. and Hong et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 14, 2022